Citation Nr: 0002225	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-43 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, his treating psychiatrist, and 
clinical social worker



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1946 to April 
1948 and active military service from February 1949 to 
September 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) rating decisions which in March 
1996 declined to reopen the claim of service connection for a 
back disability, and in January 1999 denied a rating in 
excess of 30 percent for the service-connected PTSD.  

In April 1998, the matter of whether new and material 
evidence has been submitted in support of the application to 
reopen the claim of service connection for a back disability 
was remanded to the RO for additional development of the 
evidence.

In February 1999, the veteran's accredited representative 
raised a claim of service connection for a right ear 
condition.  As that matter has not yet been adjudicated, it 
is remains pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).  
Where a claim has not been addressed by the RO, it is not in 
appellate status, and the Board must refer, rather than 
remand, the claim.  Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995). 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms of crying and tearfulness, anxiety, depression, 
nightmares, flashbacks, intrusive memories and recollections, 
increased startle response, and social isolation and 
inability to feel comfortable outside his home environment, 
increasing in severity and persistence when he is exposed to 
stimuli reminding him of his war experiences.

2.  His PTSD is productive of total occupational and social 
impairment due to symptoms productive of grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, and periods of prolonged 
disorientation to time and place (especially during 
flashbacks).

3.  Service connection for a back disability was denied by 
January 1953 RO rating decision, but no timely appeal 
therefrom was filed by or on behalf of the veteran.

4.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for a 
chronic back disability since the January 1953 RO rating 
decision is new, relevant and probative of the issue at hand.  

5.  The evidence of record indicates that the veteran's 
chronic low back disability, including degenerative disc 
disease, may be linked to his wartime service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  Evidence submitted since the January 1953 RO rating 
decision denying service connection for a chronic back 
disability is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

3.  The claim of service connection for a chronic back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

The veteran's claim is well grounded in that it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that disability 
associated with the service-connected PTSD has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  
Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the claim.  Thus, the 
duty to assist has been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was granted by May 1995 RO rating 
decision and a 30 percent rating assigned.  That decision was 
based on the veteran's service records showing combat service 
during the Korean conflict, inpatient treatment for combat-
related anxiety reaction in service, and post service 
clinical evidence of PTSD, relating it to in-service, combat-
related stressors.  

Private clinical records from November 1993 to January 1994 
reveal treatment associated with the veteran's PTSD, as 
manifested by flashbacks, intrusive memories, anxiety, 
delusion, tearfulness, feeling of shame, depression, and 
difficulty confronting people of Asian origin.  

On VA psychiatric examination in February 1994, the veteran 
described combat-related stressful events in Korea, including 
two brief periods of captivity by the Chinese.  He indicated 
he was married to his 3rd spouse since 1977, describing their 
relationship as "positive;" that he was employed until 
1992, at which time increasing and persistent symptoms of 
anxiety and interaction with people of Asian origin rendered 
him unable to continue employment.  Reportedly, he 
experienced nightmares, increased startle response, anxiety, 
avoidance of stimuli reminding him of combat service, 
difficulty sleeping, panic and anxiety attacks when 
encountering Asians, nearly constant tearfulness and 
hyperventilation, social isolation, and embarrassment about 
his loss of emotional control.  On examination, his affect 
was labile and appropriate with frequent tearing and 
distress; he was depressed, insight was poor to fair, and 
remote memory was mildly impaired; there was no evidence of 
delusions, hallucinations, and thought processes were 
organized and goal-oriented.  Recurrent major depression and 
PTSD were diagnosed, and Global Assessment of Functioning 
(GAF) score 46 was assigned.

On VA psychiatric examination in February 1995, the veteran's 
mood was dysthymic and his affect was labile; he became 
tearful on several occasions during the examination and 
expressed embarrassment about his anxiety.  It was indicated 
he became very anxious and hyperventilated, resembling panic, 
every time he encountered an Asian person.  He indicated that 
anxiety-producing intrusive memories were easily triggered by 
a variety of stimuli including seeing people in uniforms and 
hearing the Star Spangled Banner; reportedly, the severity of 
his symptoms intensified since the last examination in 
February 1994.  On examination, PTSD and recurrent major 
depression (in remission) were diagnosed, and GAF score 46 
was assigned.  The examiner indicated that the veteran had to 
adjust his whole life to avoid anxiety-producing situations, 
and as a result he felt embarrassed and depressed.

At a July 1996 RO hearing, the veteran testified that he 
received ongoing treatment and took medication for his PTSD.  

VA medical records from April 1996 to November 1998 document 
frequent treatment and therapy associated with the veteran's 
PTSD.  During treatment, he exhibited symptoms including 
depression, tearfulness, nightmares, flashbacks, social 
isolation, avoidance of anxiety- and depression-evoking 
stimuli including encountering Asians, exposure to death, 
military, and war-related issues, inability to control or 
deal with his memories and crying spells, and embarrassment 
about his inability to control his emotions and feelings, all 
of which symptoms appear to have periodically responded to 
some extent to medication.  In October 1998, his spouse 
indicated that he was kicking her in sleep almost every 
night, acting as if he were defending himself.  Clinical 
impression in November 1998 was dense, profound PTSD; it was 
noted that he needed psychotherapy, but was able to come to 
the clinic only early in the morning so as to avoid 
encountering Asian people; he was unable to attend former 
prisoner of war group without breaking down.  

At an August 1999 video conference hearing, the veteran, his 
spouse, treating psychiatrist, and clinical social worker 
essentially testified that he had severe PTSD symptoms 
despite regular use of medication and treatment; although he 
was very compliant with treatment, he continued to be unable 
to deal with his memories, intrusive thoughts and 
recollections, nightmares, depression, anxiety, panic 
attacks, tearfulness and crying spells, and social isolation, 
all which increased in severity and persistence every time he 
was exposed to stimuli reminding him of his stressful wartime 
experiences (the stimuli evoked the symptoms even while he 
was on a maximum dose of medication), which essentially 
incapacitated him for a period of time until he could calm 
down.  His psychiatrist suggested that he would be 
essentially unable to function at all without medication.  
Reportedly, he felt embarrassed by his inability to control 
emotions and his PTSD-related disability, and was unable to 
assist his spouse and relatives in any chores around the 
house if it involved leaving the house by himself (as this 
would invariably expose him to PTSD symptom-evoking stimuli 
which he could not handle by himself).  His entire life had 
to be rearranged and adjusted around minimization of exposure 
to any PTSD symptom-triggering stimuli.  

At the August 1999 hearing, the veteran's treating 
psychiatrist testified that he was seriously disabled from 
PTSD (assigning him a GAF score of 45-50), that he displayed 
grossly inappropriate behavior (as he was frequently overcome 
by crying spells and tearfulness), that he displayed 
intermittent inability to perform activities of daily living 
and obsessional rituals interfering with routine activities.

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), and a 
30 percent evaluation is assigned consistent with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned under Diagnostic 
Code 9411 where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
under the Code 9411 where there is evidence of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assignable under Code 
9411 where there is total occupational and social impairment, 
due to symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

Based on the entire record, the Board finds that a 100 
percent rating for the veteran's service-connected PTSD is 
warranted.  The evidence reveals that he receives ongoing 
treatment, therapy, and regularly uses prescription 
medication for his PTSD symptomatology.  Although he appears 
to show periodic improvement in the severity and persistence 
of at least some of his symptoms, the overall condition, and 
what appears to be his most severely disabling symptoms 
(including tearfulness, uncontrollable crying spells, 
flashbacks, anxiety, and depression, all of which continue to 
be triggered by certain stimuli discussed in detail above 
despite treatment and use of medication), are not shown to 
allow him to function independently outside his home 
environment; in 1994 and 1995, a GAF score of 46 was assigned 
and, in August 1999, his treating psychiatrist assigned him a 
score between 45 and 50.  Medical and lay evidence discussed 
above, including his treating psychiatrist's August 1999 
testimony, reveals that his daily life and all activities 
have to be adjusted and structured in such a manner as to 
minimize exposure to stimuli that evoke his PTSD symptoms.  
The entirety of the evidence indicates that his PTSD is 
productive of total social impairment by virtue of symptoms 
consistent with grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time and place, and memory impairment.  See 
Diagnostic Code 9411.

As discussed above, the schedular criteria for a 100 percent 
rating for PTSD under Diagnostic Code 9411 require that the 
disability be productive of total occupational and social 
impairment.  In this case, the evidence reveals that the 
veteran was a professional physician's assistant and has not 
worked in several years.  Although the evidence does not 
unambiguously show that he has been unable to work due to 
PTSD alone, such work involves interaction with people.  As 
discussed above, the evidence of record demonstrates that he 
is unable to interact with people of Asian origin (as this 
immediately triggers severe attacks of anxiety, depression, 
and uncontrollable crying spells), and must adjust and 
structure his daily activities in such a fashion so as to 
avoid such stimuli; to the extend that complete avoidance is 
impossible, any exposure to stimuli immediately triggers a 
severe reaction requiring a period of "cooling off."  
Moreover, in August 1999, his treating psychiatrist assigned 
him a GAF score between 45 and 50.  Thus, resolving the 
benefit of the doubt in the veteran's favor, the Board 
believes that the severity of his service-connected PTSD 
symptoms is productive of total occupational impairment, and 
the overall severity of the disability more nearly 
approximates the criteria for a 100 percent rating under Code 
9411.

New and material evidence claim

Service connection for a back disability was denied by 
January 1953 RO rating decision, finding that the evidence 
did not show the presence of a chronic back disability (of 
service origin or otherwise); an appeal therefrom was not 
filed in a timely fashion.  Veterans Regulation No. 2(a), pt. 
II, par. III; VA Regulation 1008, effective January 25, 1936 
to December 31, 1957 (now 38 U.S.C.A. § 7105).  Accordingly, 
the January 1953 RO rating decision became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 8 Vet. App. 1, 
aff'd, 83 F.3d at 1383-84.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Fossie v. West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence submitted and associated with the claims folder 
since the final RO rating decision in January 1953.  Evidence 
of record at the time of the January 1953 RO rating decision 
included the service medical record (showing that he 
participated in combat during the Korean conflict); in 
December 1949, December 1950, and April 1952, the veteran 
reported experiencing muscle aches and back pain; physical 
examinations were essentially negative but he underwent 
physical therapy in December 1950.  No pertinent report or 
clinical findings were noted on service separation medical 
examination in September 1952.  

Evidence submitted since the final January 1953 RO rating 
decision, denying service connection for a back disability, 
consists of September 1978 private hospital records, showing 
treatment for severe pain in the right inguinal region.  On 
examination, various musculoskeletal symptoms and impairment 
involving the lumbosacral spine were indicated, and acute 
herniated lumbar intervertebral disc L3-4 with nerve root 
compression at the right L4 was diagnosed.  The veteran was 
hospitalized for 12 days and, on hospital discharge, he 
showed steady and marked improvement, was referred for 
continuing outpatient treatment, and lumbar disc syndrome was 
diagnosed.

A March 1994 magnetic resonance imaging (MRI) study of the 
lumbar spine reveals grade I anterolisthesis of S1 under L5 
with central disc protrusion relative to S1, neural foraminal 
stenosis, facet joint hypertrophy, L3-4 left lateral disc 
protrusion, and small hemangioma at the L1 level.

Private medical records from September 1995 to January 1996 
reveal treatment associated with back pain, including 
findings of neurological impairment and degenerative disc 
disease involving the lumbar spine.  In January 1996, the 
veteran underwent lumbar laminectomies and exploration of the 
right L5 nerve root.  

At a July 1996 RO hearing, the veteran testified that he 
sustained back injury during combat-related service in Korea 
in 1950, when he was captured by the enemy.  He indicated 
that he had recurrent problems with his back since service, 
noting that he did not sustain any back injuries or trauma 
after service separation, and suggesting that he did not 
perfect a timely appeal from the January 1953 rating decision 
denying service connection for a back disability because he 
was then a young man and had more important things on his 
mind.  He testified that he was initially hospitalized in 
1978 due to back symptoms (noting that he received occasional 
outpatient treatment prior to that time).  He indicated that 
he was a trained physician's assistant and worked in the 
field of orthopedics (and was thus able to self treat, to 
some extent, his symptoms of back pain and discomfort).  

In April 1998, the Board remanded to the RO the matter of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for a back disability.  

Medical records from J. Rich, M.D., dated from October 1995 
to February 1996 and received in June 1998, reveal treatment 
for the veteran's back symptomatology.  On examination in 
November 1995, he indicated that he had recurrent low back 
pain and paresthesia for about 25 years, noting that he 
experienced the first episode of low back pain at age 45 (and 
that he was once hospitalized for 12 days).  In reporting his 
medical history, he indicated that he was of good health for 
most of his life.  

VA medical records from April 1996 to November 1998 reveal, 
in pertinent part, intermittent treatment for back symptoms, 
including radiating pain and discomfort, and the presence of 
degenerative disc disease and osteoarthritis.  

At the August 1999 hearing, the veteran testified that he 
sustained back injury when he was captured by the Chinese 
during wartime service in Korea.  He indicated that he 
received surgical and intermittent medical treatment for 
recurrent back symptomatology after service separation, and 
that he continued to experience symptoms of back pain which 
he treated with Motrin.

In August 1999, the veteran's spouse testified that she had 
known him since 1977, and that he had recurrent problems with 
back pain during that entire time.

Also submitted since the final RO rating decision in January 
1953 were duplicate copies of parts of the service medical 
records (documenting complaints of back pain, as noted above) 
and various clinical and lay records unrelated to the claimed 
back disability.  

Based on the foregoing, the newly submitted evidence, 
discussed above, is deemed material to a reopening of the 
veteran's service connection claim in that it includes 
opinions that must be considered in order to fairly decide 
the merits of the veteran's claim.  The Board notes that 
portions of the newly submitted evidence indicate that back 
symptomatology was initially treated when the veteran was 45 
years of age (more than 20 years after service separation).  
However, the newly submitted evidence, including the 
veteran's July 1996 RO hearing testimony, the credibility of 
which is presumed, reveals that he acquired professional 
training in the field of orthopedic medicine and had worked 
as a physician's assistant and/or nurse until the early 
1990s; he thus appears competent to provide an opinion 
regarding the etiology of his back disability (which he was 
not at the time of the final RO rating decision in January 
1953).  Given the nature of this case, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of service connection for a chronic back disability.  
Thus, the Board will review the claim de novo.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).
A review of the record indicates that the veteran's claim of 
service connection for a chronic back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  This finding is based on 
service medical records showing in-service evidence of back 
symptomatology, the veteran's own contention under 
38 U.S.C.A. § 1154(b), that he sustained a back injury under 
combat conditions in Korea, and his recent testimony to the 
effect that his current back disability is etiologically 
related to injuries sustained in service (based on evidence 
of record that he has at least some medical knowledge and 
skill in the area of orthopedic medicine).  Although a 
chronic back disability was not evident at the time of 
service separation or for many years thereafter, and the 
available records of medical treatment reveal that back 
disability was initially treated in the 1970s, the veteran's 
opinion is deemed sufficient to render his service connection 
claim well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).


ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, subject to pertinent criteria governing the 
payment of monetary benefits.

New and material evidence having been presented in support of 
the claim of service connection for a chronic back 
disability, the claim is reopened.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

While portions of the evidence of record indicate that the 
veteran's back disability was initially treated in 1978, and 
he indicated during November 1995 treatment by Dr. Rich that 
he experienced back problems since age 45, other available 
evidence indicates that he did have back symptomatology in 
service.  Although no report or finding of back disability 
was noted on service separation medical examination or for 
many years thereafter, the veteran, having been shown to have 
at least some training in orthopedics, is competent to 
testify that his current low back symptoms and disability are 
related to combat-related injuries in service; to that 
effect, his claim is plausible and capable of substantiation.  
Thus, the Board believes that clarification should be sought, 
including a review of the veteran's entire claims file to 
determine etiology of any chronic back disability which may 
now be present.  See Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).

In view of the foregoing, the claim of service connection for 
a chronic back disability is REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for any back symptomatology since 
service.  After any necessary 
information and authorizations are 
obtained from the veteran, any such 
pertinent records of treatment, VA or 
private, inpatient or outpatient (not 
already of record) should be obtained 
and added to the claims folder.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the etiology of all low back 
disabilities now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  The examiner should be 
asked to provide an opinion whether it 
is at least as likely as not that any 
back disability found is causally 
related to service, keeping in mind the 
nature of the veteran's service (to the 
extent possible, the examiner should be 
asked to comment on whether in-service 
back pathology may be distinguished from 
post-service pathology, and if so, the 
examiner should be requested to explain 
such distinction).  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

3.  The RO should carefully review the 
evaluation report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

